Appeal by defendant from so much of an order of the Supreme Court, Dutchess County, dated September 13, 1978, as denied that branch of his cross motion to disqualify plaintiff’s counsel. Order modified by adding thereto a provision that the denial of that branch of the defendant’s cross motion to disqualify plaintiff’s counsel is without prejudice to a new application for said relief being made in the consolidated action now pending in the Supreme Court, Ulster County. As so modified, order afiirmed insofar as appealed from, without costs or disbursements. In this case Special Term granted that branch of the defendant’s cross motion which sought consolidation of an action pending in Dutchess County to recover on certain promissory notes given by the defendant as part of the purchase price of a partnership interest in an architectural firm, with an action previously commenced in Ulster County involving the dissolution of that partnership. Venue of the consolidated action was set in Ulster County. Special Term then denied the second branch of defendant Bobick’s cross motion which sought disqualification of the attorneys representing the plaintiff on the ground that they had previously been employed by the partnership and might be called as witnesses and might have been the recipients of confidential information inimical to the defendant’s interests. In our opinion Special Term’s denial of this branch of the cross motion should have been without prejudice to renewal in the consolidated proceeding in Ulster County. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.